SULLIVAN, Judge,
concurring.
It appears clear from Thayer's operation of a craft booth at the Festival that the relationship between Thayer and the Festival was one to the mutual benefit of both parties. Accordingly, Thayer was an invitee upon the premises. S%. Mary's Medical Center v. Loomis, 788 N.E.2d 274 (Ind.Ct.App.2002).
With reference to whether a duty exists flowing from the person in control of the premises to an invitee, there is always a duty of reasonable care. It is therefore inappropriate to say that no duty was owed under the cireumstances in the case before us. See Zawacki v. U.S. X., 750 N.E.2d 410 (Ind.Ct.App.2001), trans. denied. The duty never changes although the conduct required of a defendant to measure up to the standard of reasonable care depends upon the particular cireum-stances. Ousley v. Board of Commissioners of Fulton County, 734 N.E.2d 290 (Ind.Ct.App.2000), trans. denied.
The majority opinion places a degree of significance upon the fact that the trial court found no duty or authority on the part of the Festival "to maintain" or to "repair or mark" the streets or sidewalks *14and upon the finding that Festival did not add to, alter, or subtract from the sidewalks. Although a duty or authority to "maintain" sidewalks would be indicative of possession and control, the absence of such authority to maintain does not necessarily negate that an entity may, at least temporarily, be in possession and control of the sidewalk.
Nevertheless, I agree that under the designated evidence the trial court was justified in concluding that the Festival did not, under these circumstances, possess and control the sidewalk.
For this reason I concur in the affir-mance of the summary judgment in favor of the Festival.